Title: To John Adams from Elkanah Watson, 15 February 1825
From: Watson, Elkanah
To: Adams, John


				
					My venerable Friend
					Albany. 15th: Feby. 1825
				
				Holding a correspondence with you for the on various subjects for upwards of 45 years; it is peculiarly proper, and I desire to bless GOD that I have it in my power in the Evng. of your useful days to offer to you my sincere and hearty congratulations on the recent elevation of your Son to the first Office in the gift of a republican Nation. I am the more gratified that this great State has contributed to his elevation in every Stage of the mighty controversy. I am now treading fast on the heels of an Old man—and GOD has permitted you to reach four Score & ten. Farewell my great good friend May we meet in regions of bliss. Heaven / protect you 
				
					E. Watson
				
				
			